UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54842 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x There were 70,539,499 shares of the registrant's common stock outstanding as of August 11, 2015. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint interest billing receivable, related parties, net Joint interest billing receivable, net Other current assets Total current assets Property and equipment: Equipment Pipelines Leasehold improvements Vehicles Office furniture Total property and equipment Less accumulated depreciation ) ) Property and equipment, net Crude oil and natural gas properties: Costs subject to amortization Costs not subject to amortization Total crude oil and natural gas properties Less accumulated amortization ) ) Crude oil and natural gas properties, net Other assets: Restricted cash – drilling program Deferred financing costs Certificates of deposit Easements Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (continued) June 30, December 31, (Unaudited) Liabilities and Stockholders' Equity Current Liabilities: Cash overdraft $ $ Accounts payable Accounts payable, related parties Revenue payable Interest payable, related parties Liquidated damages payable Other payables Convertible note payables, net - Current portion of notes payable and capital leases Notes payable, related party Total current liabilities Drilling prepayments Notes payable and capital leases Asset retirement obligations Total liabilities Commitments and contingencies (Note 9) Stockholders' equity: Preferred stock: $0.001 par value; 5,000,000 shares authorized;none issued and outstanding - - Common stock: $0.001 par value; 150,000,000 shares authorized;70,539,499 and 70,539,499 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Six Months Ended June 30, Ended June 30, Revenues: Crude oil and natural gas $ Condensate and skim oil - Transportation and gathering Total revenues Operating expenses: Lease operating expense Pipeline operating expenses Amortization and depreciation General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest income 26 26 52 52 Interest expense ) Warrant modification expense - - ) ) Other expense, net ) Total other expense, net ) Loss from operations before income tax expense ) Income tax expense - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share: Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation Accretion of discount on asset retirement obligations Stock based compensation - Common stock issued for consulting services - Gain on sale of equipment ) - Interest expense related to convertible note - Warrant modification expense Changes in operating assets and liabilities: Accounts receivable, trade ) Account receivable, related parties ) ) Joint interest billing receivable, related parties, net ) Joint interest billing receivable, net Other current assets Accounts payable ) ) Accounts payable, related parties Revenue payable ) ) Interest payable, related parties Liquidated damages payable Other payables ) ) Net cash used in operating activities ) ) Investing Activities Additions to certificates of deposit ) ) Purchases of property and equipment ) ) Purchase of crude oil and natural gas properties ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Financing Activities Payments on notes payable and capital leases ) ) Cash overdraft ) Proceeds from convertible notes - Deferred financing costs on convertible note ) - Proceeds from sale of common stock, net of offering costs - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning period Cash and cash equivalents at end of period $ $ See Note 5 for supplemental cash flow and non-cash information. The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 1.NATURE OF OPERATIONS Pegasi Energy Resources Corporation (“PERC”or the “Company”) is an independent energy company engaged in the exploration for, and production of, crude oil and natural gas.The Company’s focus is on the development of a repeatable, low-geological risk, high-potential project in the active East Texas oil and gas region.The Company’s business strategy is to identify and exploit resources in and adjacent to existing or indicated producing areas within the mature Rodessa oilfield. The Company believes that it is uniquely familiar with the history and geology of the project area based on its collective experience in the region as well as through its development and ownership of a large proprietary database, which details the drilling history of the project area since 1980.In 2012, the Company drilled the Morse #1-H well targeting the Bossier formation and completed it using hydraulic fracture stimulation techniques.The Morse #1-H is the first such horizontal well completed in the Rodessa field and the Company believes that implementing the latest proven drilling and completion techniques to exploit its geological insight in the Cornerstone Project area will enable it to find significant crude oil and natural gas reserves. PERC conducts its main exploration and production operations through its wholly-owned subsidiary, Pegasi Operating, Inc.("POI").It conducts additional operations through another wholly-owned subsidiary, TR Rodessa, Inc. ("TR Rodessa"). TR Rodessa owns an 80% undivided interest in and operates a 40-mile natural gas pipeline and gathering system which is currently being used by PERC to transport its hydrocarbons to market.Excess capacity on this system is used to transport third-party hydrocarbons. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying unaudited interim consolidatedfinancial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with PERC’s audited consolidated financial statements for the year ended December 31, 2014, and notes thereto, which are included in the Company’s annual report on Form 10-K filed with the SEC on April 3, 2015.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the Company’s consolidated financial position and the consolidated results of operations for the interim periods presented have been reflected herein.The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.The notes to consolidated financial statements, which would substantially duplicate the disclosures required in the Company’s 2014 annual consolidated financial statements, have been omitted. b) Going Concern The Company has incurred operating losses for over seven years and has negative cash flows from operations.It also has an accumulated deficit of $40,538,473 as of June 30, 2015.As a result, the Company’s continuation as a going concern is dependent on its ability to obtain additional financing until it can generate sufficient cash flows from operations to meet its debt and working capital obligations. These financial statements have been prepared on a going concern basis, which implies the Company will continue to meet its obligations and continue its operations for the next twelve months.The continuation of the Company as a going concern is dependent upon its ability to obtain necessary debt or equity financing to continue operations until it begins generating positive cash flow.There is no assurance that financing will be available to the Company when needed or, if it is available, that it can be obtained on commercially reasonable terms.Considering its financial condition, the Company may be forced to issue debt or equity at less favorable terms than would otherwise be available. Although the Company raised net proceeds of $1.78 million in the first quarter of 2015, if the Company is not able to obtain additional or alternative financing on a timely basis and is unable to generate sufficient revenues and cash flows, it will be unable to meet its capital requirements and will be unable to continue as a going concern.The financial statements do not include any adjustments to reflect that may be necessary if the Company is unable to continue as a going concern. c)Principles of Consolidation The consolidated financial statements include the accounts of PERC and its wholly-owned subsidiaries.All intercompany accounts and transactions have been eliminated.In preparing the accompanying consolidated financial statements, management has made certain estimates and assumptions that affect reported amounts in the consolidatedfinancial statements and disclosures.Actual results may differ from these estimates. 7 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 d)Stock-based Compensation The Company has accounted for stock-based compensation under the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718-10, Compensation-Stock Compensation.The Company recognizes stock-based compensation expense in the consolidated financial statements for equity-classified employee stock-based compensation awards based on the grant date fair value of the awards.During the three months ended June 30, 2015 and June 30, 2014, the Company recognized $-0- and $131,036, respectively, of stock-based compensation.During the six months ended June 30, 2015 and June 30, 2014, the Company recognized $-0- and $3,222,307, respectively, of stock-based compensation, which has been recorded as a general and administrative expense in the consolidated statements of operations. Non-employee share-based awards are accounted for based upon FASB ASC Topic 505-50, Equity-Based Payments to Non-Employees. e)Net Loss per Common Share Basic net loss per common share is calculated using the weighted average number of common shares outstanding during the period. The Company uses the treasury stock method of calculating fully diluted per share amounts whereby any proceeds from the exercise of stock options or other dilutive instruments are assumed to be used to purchase common shares at the average market price during the period. The dilutive effect of convertible securities is reflected in diluted loss per share by application of the if-converted method. Under this method, conversion shall not be assumed for the purposes of computing diluted loss per share if the effect would be anti-dilutive. For the three and six months ended June 30, 2015 and 2014, the Company hadpotentially dilutive shares of 67,521,543 and 50,534,233, respectively, that were excluded from the earnings per share calculation because their impact would be anti-dilutive. For the three and six months ended June 30, 2015 and 2014, the diluted loss per share is the same as basic loss per share, as the effect of common stock equivalents is anti-dilutive. f) Notes Payable, Related Party Notes payable, related party totaling $8,160,646 consisted of the “Teton Renewal Note” in the amount of $6,987,646 dated June 23, 2011, including interest at 8%, with all principal due on the maturity date of December 31, 2015, secured by a stock pledge and security agreement and the “Teton Promissory Note” in the amount of $1,173,000 dated October 14, 2009, including interest of 6.25%, with all interest and principal due on the maturity date of December 31, 2015, unsecured. g) Certificates of Deposit Certificates of deposit have been posted as collateral supporting a reclamation bond guaranteeing remediation of our crude oil and natural gas properties in Texas.As of June 30, 2015 and December 31, 2014, the balance of the certificates of deposit totaled $78,717 and $78,665, respectively. h) New Accounting Pronouncements In April 2015, the FASB issued Accounting Standards Update (“ASU”) 2015-03, Interest—Imputation of Interest (“ASU 2015-03”). ASU 2015-03 requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from that debt liability, consistent with the presentation of a debt discount to simplify the presentation of debt issuance costs. The standard will be effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within fiscal years beginning after December 15, 2016. Early application will be permitted for financial statements that have not previously been issued. Adoption of the new guidance will only affect the presentation of the Company’s consolidated balance sheets and will not have a material impact on its consolidated financial statements. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements-Going Concern (ASC Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern (“ASU 2014-15”), which requires management to evaluate whether there are conditions or events, considered in the aggregate, that raise substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued. The provisions of ASU 2014-15 will not affect a company's financial condition, results of operations, or cash flows, but require disclosure if management determines there is substantial doubt, including management’s plans to alleviate or mitigate the conditions or events that raise substantial doubt. The provisions of ASU 2014-15 are effective for annual periods ending after December 15, 2016, and annual and interim periods thereafter. The Company does not expect ASU 2014-15 to have an impact on its consolidated financial statements. 8 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (“ASU 2014-09”), which supersedes nearly all existing revenue recognition guidance under GAAP. The core principle of ASU 2014-09 is to recognize revenue when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing GAAP. The standard is effective for annual periods beginning after December 15, 2017, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). Management is currently evaluating the impact of the pending adoption of ASU 2014-09 on the Company’s consolidated financial statements and has not yet determined the method the Company will adopt by which it will implement the standard. 3.SENIOR SECURED CONVERTIBLE NOTES In January 2015, the Company entered into securities purchase agreements (the “Securities Purchase Agreement”) with certain accredited investors (“Investors”) whereby the Company issued and soldto the Investors 12% Senior Secured Convertible Notes (“Notes”) in the aggregate amount of $875,000 and warrants (“Warrants”) to purchase up 2,430,555 shares of the Company’s common stock. To secure the Company’s obligations under the Notes, the Company granted the Investors a security interest in certain assets of Pegasi Energy Resources Corporation, as Texas corporation and one of the Company’s subsidiaries (“Pegasi Texas”) pursuant to a Deed of Trust, Mortgage, Security Agreement, Financing Statement and Assignment of Production, as amended (the “Security Agreement”).In addition, pursuant to a guarantee (the “Guarantee”), Pegasi Texas agreed to guarantee the punctual payment, as and when due and payable, of all amounts owed by the Company in respect of the Securities Purchase Agreement, the Notes and the other transaction documents executed in connection with the Securities Purchase Agreement.As well, the Company granted the Investors certain registration rights pursuant to a registration rights agreement, pursuant to which the Company is obligated to file a registration statement registering for resale the common stock issuable upon conversion of the Notes and exercise of the Warrants no later than May 9, 2015 (the “Registration Rights Agreement”).The obligation to file a registration statement was met on May 7, 2015, and the registration statement was declared effective by the SEC on July 30, 2015. On March 27, 2015, the Company entered into an omnibus amendment agreement (the “Amendment”) with the Investors pursuant to which, among other things: · The Company and the Investors amended the Securities Purchase Agreement to extend the Additional Investment Period until March 31, 2015, to increase the Warrant ratio from 33% to 100% and allowed for up to $1 million of Additional Securities to be sold; · The Company and the Investors amended the Notes to increase the minimum conversion price from $0.05 to $0.09, to require payments (including prepayments) to principal and interest to be on a pro rata basis, to provide for additional consideration to the Investors upon the Company’s failure to timely process conversion requests, and to increase the maximum beneficial ownership limitation from 9.99% to 19.99%; · The Company and the Investors amended the Registration Rights Agreement to clarify the liquidated damages due upon a default by the Company; and · The Company issued all the Investors additional Warrants (the “Consideration Warrants”) to purchase 4,861,116 shares of common stock, so that the Warrants, together with the Consideration Warrants, equaled the new Warrant ratio of 100%. On March 27, 2015, the Company entered into a securities purchase agreement with an accredited investor, pursuant to which the Company issued and sold to the investor a $1,000,000 Note and Warrants to purchase 8,333,334 shares of common stock (the “Subsequent Investment”).In connection therewith, the Guarantee was amended and restated to include the Subsequent Investment and the Company covenanted to file an amendment to the Security Agreement to include the Subsequent Investment.To date, in connection with the offering, the Company sold Notes in the aggregate principal amount of $1,875,000 and Warrants (including Consideration Warrants) to purchase 15,625,005 shares of common stock, resulting in net proceeds of approximately $1.78 million. 9 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 The Notes are due upon written demand of Investors holding a majority in interest of outstanding Notes, provided, however, that such demand cannot be made prior to January 9, 2016 and will bear interest at the rate of 12% per annum. The Notes are convertible, in whole or in part, into shares of the Company’s common stock at the option of the investor, at the lower of (i) $0.12 or (ii) the higher of (x) $0.09 or (y) the volume weighted average price of our common stock for the 10 trading days immediately preceding the date of conversion, subject to adjustment upon certain events, as set forth in the Note.The discount attributable to the fair value of the beneficial conversion feature was $740,361, which represents the residual value remaining after determining the fair value of the Warrants.Because the Notes are convertible any time at the option of the Investor, the discount for the beneficial conversion feature has already been recognized in full as interest expense and recorded as general and administrative expense in the six months ended June 30, 2015 consolidated statements of operations. The Company has the right, at any time after the date that the Registration Statement is declared effective, to redeem some or all of the outstanding Notes, upon 30 days prior written notice.If the Notes are redeemed prior to the first anniversary of issuance, the redemption price shall equal 110% of the amount of principal and interest being redeemed. The Warrants are exercisable, at the option of the investor, for seven (7) years after issuance, in whole or in part, at an exercise price equal to the lower of (i) $0.132 or (ii) the higher of (x) $0.06 or (y) 110% of the volume weighted average price of the Company’s common stock for the 10 trading days immediately preceding the date of exercise, subject to adjustment upon certain events, as set forth in the Warrant.The original discount attributable to the fair value of the Warrants was $1,134,639 and was calculated using a Black-Scholes option pricing model.The discount will be amortized through January 9, 2016, which is the date that the Notes are first due upon written demand of the Investors.Amortization expense of $367,329 was recorded as interest expense in the consolidated statements of operations in the three and six months period ended June 30, 2015, resulting in a June 30, 2015 balance of $767,310 for the discount attributable to the fair value of the Warrants. 4.FAIR VALUE OF FINANCIAL INSTRUMENTS FASB ASC Topic 825, Financial Instruments, requires certain disclosures regarding the fair value of financial instruments.Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments.As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. FASB ASC Topic 820, Fair Value Measurement, defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and it considers assumptions that market participants would use when pricing the asset or liability. FASB ASC Topic 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. FASB ASC Topic 820 establishes three levels of inputs that may be used to measure fair value: Level 1 - Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 - Level 2 applies to assets or liabilities for which there are inputs other than quoted prices included within Level 1 that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identicalassets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or canbe derived principally from, or corroborated by, observable market data. Level 3 - Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. 10 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 The following table sets forth our estimate of fair value of our financial instruments that are liabilities as of June 30, 2015: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Nonrecurring Asset retirement obligation $
